      Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 1 of 45 PageID #: 80


            (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs


                    (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                    (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                    (mailto:?subject=Check out this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs

https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)




     Gun Gear: Watch Out for Cheap
     Chinese Knock-Offs
     BY DAN ZIMMERMAN (HTTPS://WWW.THETRUTHABOUTGUNS.COM/AUTHOR/DANIEL-ZIMMERMAN/) | MAY 06, 2019 |
     116 COMMENTS (HTTPS://WWW.THETRUTHABOUTGUNS.COM/GUN-GEAR-WATCH-OUT-FOR-CHEAP-CHINESE-KNOCK-
     OFFS/#COMMENTS)



               FACEBOOK                 TWITTER                 LINKEDIN            EMAIL (MAILTO:?
          (HTTPS://WWW.FACEBOOK.COM/SHARER/SHARER.PHP?
                                 (HTTP://TWITTER.COM/INTENT/TWEET?
                                                          (HTTP://WWW.LINKEDIN.COM/SHAREARTICLE?
                                                                                     SUBJECT=GUN
          U=HTTPS://WWW.THETRUTHABOUTGUNS.COM/GUN-
                                   TEXT=GUN GEAR:         MINI=TRUE&URL=HTTPS://WWW.THETRUTHABOUTGUNS.COM/GUN-
                                                                                   GEAR: WATCH OUT
           GEAR-WATCH-OUT-         WATCH OUT FOR           GEAR-WATCH-OUT-             FOR CHEAP
              FOR-CHEAP-            CHEAP CHINESE             FOR-CHEAP-            CHINESE KNOCK-
            CHINESE-KNOCK-        KNOCK-OFFS - THE          CHINESE-KNOCK-         OFFS - THE TRUTH
                 OFFS/)              TRUTH ABOUT           OFFS/&TITLE=GUN               ABOUT
                                 GUNS&URL=HTTPS://WWW.THETRUTHABOUTGUNS.COM/GUN-
                                                           GEAR: WATCH OUT         GUNS&BODY=GUN
                                  GEAR-WATCH-OUT-              FOR CHEAP           GEAR: WATCH OUT
                                      FOR-CHEAP-            CHINESE KNOCK-             FOR CHEAP
                                   CHINESE-KNOCK-          OFFS - THE TRUTH         CHINESE KNOCK-
                                         OFFS/)                  ABOUT             OFFS - THE TRUTH
                                                          GUNS&SUMMARY=AN             ABOUT GUNS
                                                          UPSTATE NEW YORK        HTTPS://WWW.THETRUTHABOUTGUNS.COM/GUN-
                                                           MAN GOT A KNOCK         GEAR-WATCH-OUT-
                                                              ON THE DOOR             FOR-CHEAP-
                                                            RECENTLY. WHILE         CHINESE-KNOCK-
                                                           THE DELIVERY MAN              OFFS/)
                                                           MAY HAVE LOOKED
                                                           LIKE A BIG BROWN
                                                           TRUCK DRIVER, HE
                                                             WAS REALLY A
                                                            FEDERAL AGENT.
                                                             WHY? BECAUSE
                                                               JONATHAN
                                                              ROBERTS OF
                                                           CANANDAIGUA HAD
                                                              BEEN BUYING
                                                           CHEAP, KNOCK-OFF
                                                           GUN ACCESSORIES
                                                              FROM CHINA.
                                                             ROBERTS HAD
                                                            BOUGHT GEAR TO
                                                          MAKE A GLOCK INTO
                                                                  […])
     Courtesy wish.com
                                                                                                       Select Category


     An upstate New York man got a knock on the door recently. While the
     delivery man may have looked like a Big Brown Truck driver, he was really a                           Email
     federal agent. Why? Because Jonathan Roberts of Canandaigua had been
     buying cheap, knock-off gun accessories from China.                                                SUBSCRIBE

     Roberts had bought gear to make a GLOCK into a machine pistol.


     From 13wham.com (https://13wham.com/news/local/feds-canandaigua-
     man-bought-illegal-gun-modi cations-because-they-looked-cool):




                                                                         Exhibit B
      Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 2 of 45 PageID #: 81


         During
          (https://www.thetruthaboutguns.com/) G untold
                 an interview, Roberts reportedly   G eainvestigators
                                                         r : Wa tc h Out
                                                                       hefhad
                                                                          or C he a p C hi ne s e K no ck -Of fs
         ordered the packages off of the app “Wish” and that he was a
                (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
         collector. He reportedly told investigators he ordered the devices
         because he thought “they looked cool.” …
                 (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
         Roberts reportedly told agents “he ordered a lot of things on the Wish
         app, but(mailto:?subject=Check
                  most of it wasn’t realout this articlejunk,”
                                             or was       on The Truth
                                                               and  heAbout Guns&body=Gun
                                                                       didn’t think they Gear: Watch Out for Cheap Chinese Knock-Offs
         would work, court papers state.
https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)



     The feds searched his home.


         Investigators say suppressors were found in Roberts’ residence. He
         reportedly told them he built them as replicas and that they did not
         work.



     We don’t know where Robert got the suppressor parts, but we have a pretty
     good guess. In the interest of science, we downloaded the Wish app
     (https://www.wish.com/?&hide_login_modal=true) (shopping made fun) to
     see what we could see.

     We couldn’t nd the gear to convert GLOCKs to fully automatic, but we
     found plenty of other interesting items.




                                                                  Exhibit B
      Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 3 of 45 PageID #: 82


           (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs


                 (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                 (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                 (mailto:?subject=Check out this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs

https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)




     Most of the suppressor parts say they’re for airsoft. Uh huh.




                                                                   Exhibit B
      Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 4 of 45 PageID #: 83


           (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs


                 (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                 (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                 (mailto:?subject=Check out this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs

https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)




     The openings in those K ba es are pretty big for airsoft guns, aren’t
     they? Roberts told investigators that the suppressors he built didn’t work.
     Did he really think they’d test his cans to see, or that it would make any
     difference?




                                                                   Exhibit B
      Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 5 of 45 PageID #: 84


           (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs


                 (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                 (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                 (mailto:?subject=Check out this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs

https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)




     There is no “Drarer” in Utah. Still, you know Wish sells great products,
     because everything is rated either four or ve stars!




                                                                   Exhibit B
      Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 6 of 45 PageID #: 85


           (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs


                 (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                 (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                 (mailto:?subject=Check out this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs

https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)




     That’s a really nice fake AAC logo that’s been spray-painted on that can.

     Wish sells a lot more than just suppressors. They also hawk plenty of other
     cheap knock-offs like…holsters.




                                                                   Exhibit B
      Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 7 of 45 PageID #: 86


           (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs


                 (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                 (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                 (mailto:?subject=Check out this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs

https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)




     It’s totally awesome that you can earn 10% cash back by buying fake
     Serpas, isn’t it?




                                                                   Exhibit B
      Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 8 of 45 PageID #: 87


           (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs


                 (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                 (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                 (mailto:?subject=Check out this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs

https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)




     That’s a pirated Benchmade In del. A real one that’s actually made in
     Oregon will run you $350 or more. Of course, the genuine article won’t have
     a pot metal blade, comes with an actual edge on it and lasts more than two
     weeks before falling apart in your hand.




                                                                   Exhibit B
      Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 9 of 45 PageID #: 88


           (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs


                 (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                 (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                 (mailto:?subject=Check out this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs

https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)




     That’s a nice Ruger.




                                                                   Exhibit B
     Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 10 of 45 PageID #: 89


           (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs


                 (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                 (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                 (mailto:?subject=Check out this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs

https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)




     We’re not sure what kept the Chinese factory from painting an EOTech logo
     on these fake “holographic re ex” sights, but it probably wasn’t scruples.




                                                                   Exhibit B
     Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 11 of 45 PageID #: 90


            (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs


                     (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                     (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                     (mailto:?subject=Check out this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs

https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)




     The factory obviously had no compunction about trying to pass these
     pieces of junk off as genuine Leupold LCOs.




     Courtesy Amazon (https://amzn.to/2H4UsBg)




                                                                       Exhibit B
    Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 12 of 45 PageID #: 91


    For reference, this is what a real LCO looks like. There are a lot of reasons
          (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs
    the one made in Oregon costs $700 (quality, dependability, toughness,
    accuracy), (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                not $43.

    We were going   to order a couple of these just to break them down and see
             (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
    what kind of junk goes into them, but we didn’t want to encourage them by
    giving them even a few dollars.
              (mailto:?subject=Check out this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs

https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
      Long story short, be very careful when looking for “bargains” through shady
    apps and web sites. We shouldn’t have to say it, but we will: if it looks too
    good to be true, it probably is.

    As Mr. Roberts, the New York stater, has found out, you can get yourself in
    a lot of legal hot water depending on what you buy.


        Court papers allege he told investigators he knew the devices he
        ordered online were illegal to be owner (sic) in New York, but added
        “he thought those types of things were cool because he is a
        collector.” He reportedly added he thought they were legal because
        customs allowed them into the country.



    That kind of explanation won’t get you far with the ATF.


                                     COMMENTS

             (http://mlxxxtimislegioix@gmail.wordpress.com)Percy Kilbride
             (just sayin' Ma)...
             (http://mlxxxtimislegioix@gmail.wordpress.com) says:
    May 6, 2019 at 10:15 (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
    cheap-chinese-knock-offs/#comment-4249938)


    And how many Gun Owners on this Blogsite own a “Norinco” brand Firearm
    or buy their Gun Parts through “Alibaba” because their Cheap…
    Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
    cheap-chinese-knock-offs/?replytocom=4249938#respond)

                   Geoff "I'm getting too old for this shit" PR says:
                   May 6, 2019 at 13:50 (https://www.thetruthaboutguns.com/gun-gear-
                   watch-out-for-cheap-chinese-knock-offs/#comment-4250054)


          More ‘wisdom’ from mlxxxtimislegioix, who keeps changing the name
          it uses in TTAG…
          Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
          cheap-chinese-knock-offs/?replytocom=4250054#respond)

                         (http://mlxxxtimislegioix@gmail.wordpress.com)Percy
                         Kilbride (just sayin' Ma)...
                         (http://mlxxxtimislegioix@gmail.wordpress.com) says:
               May 6, 2019 at 14:47 (https://www.thetruthaboutguns.com/gun-gear-
               watch-out-for-cheap-chinese-knock-offs/#comment-4250080)



                                                                 Exhibit B
     Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 13 of 45 PageID #: 92


                How are things in the Philippines “Geoff@PR”…
           (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs
                Reply (https://www.thetruthaboutguns.com/gun-gear-watch-
                out-for-cheap-chinese-knock-offs/?
                 (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                replytocom=4250080#respond)
                 (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                                Geoff "I'm getting too old for this shit" PR says:
                                 May 6, 2019
                 (mailto:?subject=Check       at article
                                        out this 18:29 on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs
                                (https://www.thetruthaboutguns.com/gun-gear-watch-out-
https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                      for-cheap-chinese-knock-offs/#comment-4250204)


                      The Philippines?
                      And what is your fascination with using dozens of different
                      names in TTAG?
                      That’s just … Strange.




                     possum, destroyer of arachnids says:
                     May 7, 2019 at 02:33 (https://www.thetruthaboutguns.com/gun-gear-
                     watch-out-for-cheap-chinese-knock-offs/#comment-4250385)


           I had every Norinco gunm that Norinco made. Even the Norinco
           missaisle boat they sank with. Who’s this alkibababbler guy, He sales
           cheap gunms?
           Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
           cheap-chinese-knock-offs/?replytocom=4250385#respond)


                     Anonymous says:
                     May 7, 2019 at 22:51 (https://www.thetruthaboutguns.com/gun-gear-
                     watch-out-for-cheap-chinese-knock-offs/#comment-4250866)


           Thanks TTAG!
           Ordering now!
           Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
           cheap-chinese-knock-offs/?replytocom=4250866#respond)




               TrueBornSonofLiberty says:
               May 6, 2019 at 10:16 (https://www.thetruthaboutguns.com/gun-gear-
               watch-out-for-cheap-chinese-knock-offs/#comment-4249939)


     What’s the over/under on sentencing, 7 years?
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4249939#respond)

           Gov. William J Le Petomane says:



                                                                  Exhibit B
     Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 14 of 45 PageID #: 93


                     May 6, 2019 at 10:42 (https://www.thetruthaboutguns.com/gun-gear-
           (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs
                     watch-out-for-cheap-chinese-knock-offs/#comment-4249955)

                 (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
           10 years is pretty standard for the feds. If you behave yourself you’ll
           be out(http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                   in 8-1/2.

           Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
                (mailto:?subject=Check out this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs
           cheap-chinese-knock-offs/?replytocom=4249955#respond)
https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                          CC Coleman says:
                          August 16, 2019 at 05:10
                          (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
                cheap-chinese-knock-offs/#comment-4313183)


                Yes. Even if it was true he was making Airsoft Replicas the Feds
                will shop this case to a Dunderhead Judge that does not know
                whether to shit, shave, or get a haircut and claim “I have to follow
                sentencing guidelines because I’m a lazy bastard” and hammer
                this guy with the Max Time. This guy is boned!
                Reply (https://www.thetruthaboutguns.com/gun-gear-watch-
                out-for-cheap-chinese-knock-offs/?
                replytocom=4313183#respond)

                                jeromebill7718 says:
                                November 6, 2019 at 07:21
                                (https://www.thetruthaboutguns.com/gun-gear-watch-out-
                      for-cheap-chinese-knock-offs/#comment-4371015)


                      Just what I was thinking. How many little
                      goth/snow ake/sjw/devil worshipping pegan hitsheds go
                      before the mean ol judge as a kid and swear they will grow
                      up to change the world by being a good judge…ill give you a
                      hint, its about the same as the CPS workers who got
                      spanked at school and home who will tell everyone that
                      spanking is child abuse even though it isnt. They never say if
                      the redness goes away in under a hour and there is no
                      bruise it isnt.
                      MAXAMUM SENTENCE…..NEXXXXXT……MAXAMUM
                      SENTENC…LUNCH….MAXAMUM SENTENCE…see you
                      tomorrow bailiff, im going gollll iiing, bam!




                     Kyle says:
                     May 6, 2019 at 11:25 (https://www.thetruthaboutguns.com/gun-gear-
                     watch-out-for-cheap-chinese-knock-offs/#comment-4249980)


           Prisoner Nation, at its nest.
           We lock up a higher percentage of its population than almost
           anywhere on earth.



                                                                  Exhibit B
     Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 15 of 45 PageID #: 94


           The Gulag Archipelago may soon need a sequel, and it will be written
           (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs
           by an American author, so sad.
           Reply(http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                 (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
           cheap-chinese-knock-offs/?replytocom=4249980#respond)
                 (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                          Conelrad says:
                           May 6, 2019 at
                 (mailto:?subject=Check out11:51
                                            this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs
                          (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                cheap-chinese-knock-offs/#comment-4249991)


                Part of that is because we genuinely have a lot of criminals in
                this country. Granted, we could cut down the numbers with things
                like drug legalization and getting rid of rediculous felonies and
                process crimes, but even after all that we’d still have a pretty
                large prison population. But that’s actually not abnormal,
                because the US is always unfairly compared to countries like
                France, Britain or Germany. There’s a big problem with that,
                because US is nothing like those other countries. The US is much
                more comparable in terms of things like
                geography/demographics/history etc…, with countries like Brazil,
                Mexico, China, and Russia. When compared that way, the US
                starts to look much better in terms of crime.
                Reply (https://www.thetruthaboutguns.com/gun-gear-watch-
                out-for-cheap-chinese-knock-offs/?
                replytocom=4249991#respond)

                                John in AK says:
                                May 6, 2019 at 23:52
                                (https://www.thetruthaboutguns.com/gun-gear-watch-out-
                      for-cheap-chinese-knock-offs/#comment-4250367)


                      It’s not only history, geography, or demographics; A lot of our
                      high rate of criminality is simply inherent in our free society
                      and our liberties.
                      The US is not nearly so tightly controlled as virtually any
                      other similar country, especially those of Yurrop; Yuroppean
                      countries that have outsourced their governments and even
                      their money to faceless bureaucrats in BELGIUM, fer
                      crissake, and produce little more than postage stamps,
                      cuckoo clocks, and fancy chocolate have relatively little
                      liberty compared to this one. Yuroppeans are so used to
                      having their daily lives controlled by government at that
                      they have little inclination to turn to criminality–especially
                      when they have a guaranteed job with a 37-hour work week,
                      a a lifetime pension, cradle-to-grave welfare, and mimes.
                      In the US, if things are running properly, individual citizens
                      are used to a great deal of personal liberty, and are free to
                      make many life choices that Yuroppeans are not; US citizens
                      can choose to be productive, to work, to accomplish
                      something with their lives–or they can be criminals. Or
                      politicians. Or Liberal Democratic Socialists, which is a
                      synonym for ‘Yuroppean.’


                                                                   Exhibit B
     Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 16 of 45 PageID #: 95


                      Come to think of it, everything after ‘criminals’ is redundant.
           (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs
                      In any case, people who are free to make life choices, as are
                       US citizens, are also free to make BAD life choices. That fact
                 (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                      makes us unique.
                 (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                 (mailto:?subject=Check out this says:
                                 CC Coleman      article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs
                                August 16, 2019 at 04:50
https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                                (https://www.thetruthaboutguns.com/gun-gear-watch-out-
                      for-cheap-chinese-knock-offs/#comment-4313180)


                      Bollocks! “Americans are just more criminal in the World due
                      to our Freedom.” “You need to compare the United States to
                      countries like China, Brazil, or Russia to get a fair
                      comparison on the percentage of the Population that is
                      Imprisoned.” Bollocks! We have over SIX Million Laws on the
                      Books and a Police Force that has been Militarized with new
                      inductees Straight Outta Kicking in Doors in Iraq and
                      Afghanistan who think that Civil and Constitutional Rights
                      don’t apply to them or they are just in the way. We need a
                      reset and Revolution to bring to heel those that have done
                      this to us and there is not enough rope or wood. Maybe
                      ELECTRIC BLEACHERS?




                          neiowa says:
                          May 6, 2019 at 23:46
                          (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
                cheap-chinese-knock-offs/#comment-4250364)


                If the POS would stay in THIER country then the US taxpayer
                wouldn’t need to jail the SOBs.
                Reply (https://www.thetruthaboutguns.com/gun-gear-watch-
                out-for-cheap-chinese-knock-offs/?
                replytocom=4250364#respond)




               Fit2Btyed says:
               May 6, 2019 at 10:17 (https://www.thetruthaboutguns.com/gun-gear-
               watch-out-for-cheap-chinese-knock-offs/#comment-4249940)


     Buyer beware! The onus is totally on you. Pyramid Air has a great article
     about silencers for air ri es/guns. It would be worth you while to educate
     yourself and read this well written piece.
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4249940#respond)




                                                                   Exhibit B
    Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 17 of 45 PageID #: 96


              The Crimson Pirate says:
           (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs
              May 6, 2019 at 10:17 (https://www.thetruthaboutguns.com/gun-gear-
              watch-out-for-cheap-chinese-knock-offs/#comment-4249941)
                (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


     Nothing new  here except he got caught.
              (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)

     Look up solvent traps and ash suppressors on ebay and amazon.
                (mailto:?subject=Check out this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs
      Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
      cheap-chinese-knock-offs/?replytocom=4249941#respond)

                    (https://usconstitution.net/xconst_Am2.html)WI Patriot
                    (https://usconstitution.net/xconst_Am2.html) says:
                    May 6, 2019 at 11:03 (https://www.thetruthaboutguns.com/gun-gear-
          watch-out-for-cheap-chinese-knock-offs/#comment-4249966)


          Don’t forget about the maglite “conversions”…solvent trap adapters
          have been around for a LONG time, just choose your barrel thread, and
          they’ll tell you the size oil lter you need…;)
          Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
          cheap-chinese-knock-offs/?replytocom=4249966#respond)




              uncommon_sense says:
              May 6, 2019 at 10:21 (https://www.thetruthaboutguns.com/gun-gear-
              watch-out-for-cheap-chinese-knock-offs/#comment-4249944)


     If we decide not to buy this stuff, it should be because we think this stuff is
     a bad value rather than because government has declared (by at) that this
     stuff is contraband.
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4249944#respond)

                    Hans says:
                    May 6, 2019 at 12:48 (https://www.thetruthaboutguns.com/gun-gear-
                    watch-out-for-cheap-chinese-knock-offs/#comment-4250025)


          Hear, hear, uncommon sens!
          Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
          cheap-chinese-knock-offs/?replytocom=4250025#respond)


                    neiowa says:
                    May 6, 2019 at 23:49 (https://www.thetruthaboutguns.com/gun-gear-
                    watch-out-for-cheap-chinese-knock-offs/#comment-4250365)


          How about because all this stuff is made the PLA thugs over their in
          chicomland. The bastards are the ENEMY of the US and West. You
           nancing the them?
          Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
          cheap-chinese-knock-offs/?replytocom=4250365#respond)




                                                                  Exhibit B
     Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 18 of 45 PageID #: 97


           (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs

               enuf says:
                (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
               May 6, 2019 at 10:26 (https://www.thetruthaboutguns.com/gun-gear-
               watch-out-for-cheap-chinese-knock-offs/#comment-4249948)
                 (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)

      EOTech was having a lot of trouble with crappy Chinese knockoffs. They
                  (mailto:?subject=Check out this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs
      could look very real on the outside but o the inside was very low quality red
      dot electronics. People would try to send them in to EOTech for warranty
https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
      repair!
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4249948#respond)

                     (http://www.youtube.com/user/EJ20Legacy)Jeremy S.
                     (http://www.youtube.com/user/EJ20Legacy) says:
                     May 6, 2019 at 13:33 (https://www.thetruthaboutguns.com/gun-gear-
           watch-out-for-cheap-chinese-knock-offs/#comment-4250048)


           And there is zero recourse. They can rip it off 100%, use companies’
           registered trademarks in advertising it, etc etc, and there’s nothing the
           US company can do about it.
           Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
           cheap-chinese-knock-offs/?replytocom=4250048#respond)

                           Geoff "I'm getting too old for this shit" PR says:
                           May 6, 2019 at 13:52
                           (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
                 cheap-chinese-knock-offs/#comment-4250055)


                 Well, they can sue them, a lot of good that would do them. The
                 knockoff companies change corporate names-identities
                 frequently…
                 Reply (https://www.thetruthaboutguns.com/gun-gear-watch-
                 out-for-cheap-chinese-knock-offs/?
                 replytocom=4250055#respond)

                                Sian says:
                                May 6, 2019 at 18:45
                                (https://www.thetruthaboutguns.com/gun-gear-watch-out-
                      for-cheap-chinese-knock-offs/#comment-4250217)


                      They have to because if they’re caught the PRC will execute
                      the factory managers.
                      So they keep the paper trail short and indecipherable.



                                neiowa says:
                                May 6, 2019 at 23:51
                                (https://www.thetruthaboutguns.com/gun-gear-watch-out-
                      for-cheap-chinese-knock-offs/#comment-4250366)


                      BS. It IS the PLA (R&D dept). Everything in chicomland is



                                                                   Exhibit B
     Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 19 of 45 PageID #: 98


                      PLA.
           (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs


                 (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                 (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                    Dyspeptic Gunsmith
                 (mailto:?subject=Check       says:
                                        out this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs
                     May 6, 2019 at 14:32 (https://www.thetruthaboutguns.com/gun-gear-
https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                     watch-out-for-cheap-chinese-knock-offs/#comment-4250073)


           Leupold has had the same issues with their scopes.
           Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
           cheap-chinese-knock-offs/?replytocom=4250073#respond)




               Jim Warren says:
               May 6, 2019 at 10:29 (https://www.thetruthaboutguns.com/gun-gear-
               watch-out-for-cheap-chinese-knock-offs/#comment-4249949)


     Stupidity should be painful.
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4249949#respond)


               barnbwt says:
               May 6, 2019 at 10:41 (https://www.thetruthaboutguns.com/gun-gear-
               watch-out-for-cheap-chinese-knock-offs/#comment-4249954)


     Think before attributing malice to innocent stupidity; why *wouldn’t* those
     parts be for airsoft or replica guns? They don’t have lawful civilian arms in
     China or most of its other markets, and no other place on the planet gives
     a damn about gun/etc mu ers besides our stupid asses. So yeah, those
     crappy soft-metal cans probably are only good for air ri es, replicas, and
     *maybe* rim res (though your cleaning solvent will dissolve the ba es, so
     really not even then). “Fake silencers” don’t really exist outside America, for
     the most part.
     I thought we hated Bitchmade; who cares if Chicoms knock off their
     stupidly overpriced & dangerous designs.
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4249954#respond)

                     Geoff "I'm getting too old for this shit" PR says:
                     May 6, 2019 at 12:58 (https://www.thetruthaboutguns.com/gun-gear-
                     watch-out-for-cheap-chinese-knock-offs/#comment-4250031)


           ““Fake silencers” don’t really exist outside America, for the most part.”
           Someone in TTAG awhile back claimed a ‘disposable’ rim re can
           costs about 25 bucks, over-the-counter, in New Zealand…
           Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
           cheap-chinese-knock-offs/?replytocom=4250031#respond)


                                                                   Exhibit B
     Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 20 of 45 PageID #: 99


                           Vannessa says:
           (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs
                           May 6, 2019 at 16:26
                           (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
                 (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                 cheap-chinese-knock-offs/#comment-4250129)

                 (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                 Well that is a little high, you can get them for <$40 USD.
                 https://www.seriousshooters.co.nz/silencer-mae-22-black-alloy-
                  (mailto:?subject=Check out this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs
                 mighty-mouse-315238
https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                 (https://www.seriousshooters.co.nz/silencer-mae-22-black-alloy-
                 mighty-mouse-315238)
                 Reply (https://www.thetruthaboutguns.com/gun-gear-watch-
                 out-for-cheap-chinese-knock-offs/?
                 replytocom=4250129#respond)

                                OBOB says:
                                May 6, 2019 at 18:30
                                (https://www.thetruthaboutguns.com/gun-gear-watch-out-
                      for-cheap-chinese-knock-offs/#comment-4250207)


                      gotta use that link the next time some lib says “We should
                      do what new Zealand does!”
                      well start here…OVER the counter suppressors!




               Gov. William J Le Petomane says:
               May 6, 2019 at 10:48 (https://www.thetruthaboutguns.com/gun-gear-
               watch-out-for-cheap-chinese-knock-offs/#comment-4249958)


     The local soybean farmers won’t like this, but I think Trump should just
     make the Chinese tariffs permanent.
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4249958#respond)

                     pwrserge says:
                     May 6, 2019 at 10:55 (https://www.thetruthaboutguns.com/gun-gear-
                     watch-out-for-cheap-chinese-knock-offs/#comment-4249962)


           Pretty much. Any losses we have in exports to china would be more
           than offset to gains in domestic manufacturing. With modern
           manufacturing processes, high-volume production can easily move to
           the US without having to use the sorts of slave labor common in
           China. Companies would have to live with longer product development
           cycles and lifetimes, but that’s hardly a serious issue. (And plugging
           the sucking chest wound of Chinese IP piracy would more than make
           up for the economic loss.)
           Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
           cheap-chinese-knock-offs/?replytocom=4249962#respond)


                                                                   Exhibit B
   Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 21 of 45 PageID #: 100


                         Geoff "I'm getting too old for this shit" PR says:
          (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs
                         May 6, 2019 at 13:00
                         (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
                (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
               cheap-chinese-knock-offs/#comment-4250032)

                (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
               The ChiComs would just move their high-volume manufacturing
               to Mexico…
                (mailto:?subject=Check out this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs

                 Reply (https://www.thetruthaboutguns.com/gun-gear-watch-
https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
               out-for-cheap-chinese-knock-offs/?
               replytocom=4250032#respond)

                              pwrserge says:
                              May 6, 2019 at 13:03
                              (https://www.thetruthaboutguns.com/gun-gear-watch-out-
                      for-cheap-chinese-knock-offs/#comment-4250033)


                      Maybe. But it would certainly help deal with the IP issues.
                      One of the biggest disadvantages of “trade” with the CCP is
                      the IP theft program that’s basically run by their government.
                      Moving their high volume production off-shore would also
                      defeat the key goals of their economic programs.




                      (http://mlxxxtimislegioix@gmail.wordpress.com)Leslie
                      (http://mlxxxtimislegioix@gmail.wordpress.com) says:
                      May 6, 2019 at 14:28 (https://www.thetruthaboutguns.com/gun-
                      gear-watch-out-for-cheap-chinese-knock-offs/#comment-4250071)


                      They already have! And to Central and South America too…




                   (http://mlxxxtimislegioix@gmail.wordpress.com)Hummm
                   (http://mlxxxtimislegioix@gmail.wordpress.com) says:
                   May 6, 2019 at 11:17 (https://www.thetruthaboutguns.com/gun-gear-
          watch-out-for-cheap-chinese-knock-offs/#comment-4249977)


          Really!/?
          (https://a cio.org/2016/10/12/six-facts-donald-trump-use-chinese-
          steel (https://a cio.org/2016/10/12/six-facts-donald-trump-use-
          chinese-steel))
          Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
          cheap-chinese-knock-offs/?replytocom=4249977#respond)

                         pwrserge says:




                                                                 Exhibit B
    Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 22 of 45 PageID #: 101


                 May 6, 2019 at 12:13 (https://www.thetruthaboutguns.com/gun-gear-
           (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs
                 watch-out-for-cheap-chinese-knock-offs/#comment-4250005)

                 (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                 Broken link is broken. Also, AFLCIO is a leftist extortion racket. I
                 don’t  really care what they have to say on any given subject.
                 (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)

                 Reply (https://www.thetruthaboutguns.com/gun-gear-watch-
                  (mailto:?subject=Check out this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs
                 out-for-cheap-chinese-knock-offs/?
                 replytocom=4250005#respond)
https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)




                     Conelrad says:
                     May 6, 2019 at 11:57 (https://www.thetruthaboutguns.com/gun-gear-
                     watch-out-for-cheap-chinese-knock-offs/#comment-4249995)


           If the West in its entirety actually cared about the future, the very rst
           thing they would do is boycott/sanction China as hard as they do to
           NK. It would hurt us, for a bit, but we could get over it, and even
           continue to have lots of cheap Asian products by using a host of other
           Asian nations for that purpose. Meanwhile this would hurt China
           greatly. We could also do well by exploiting the rift between Russia
           and China better. They actually hate eachother and are only “allies”
           out of desperation.
           Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
           cheap-chinese-knock-offs/?replytocom=4249995#respond)

                           Gov. William J Le Petomane says:
                           May 6, 2019 at 12:03
                           (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
                 cheap-chinese-knock-offs/#comment-4249999)


                 It’s like every time we shop at Dollar General we get ripped off but
                 we keep going there even though there’s a Dollar Tree two blocks
                 down. It doesn’t make any sense.
                 Reply (https://www.thetruthaboutguns.com/gun-gear-watch-
                 out-for-cheap-chinese-knock-offs/?
                 replytocom=4249999#respond)

                                Logan says:
                                May 6, 2019 at 13:10
                                (https://www.thetruthaboutguns.com/gun-gear-watch-out-
                      for-cheap-chinese-knock-offs/#comment-4250035)


                      Don’t shop at either so your comment makes no sense.




                           Miner49er says:
                           May 6, 2019 at 13:36
                           (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
                 cheap-chinese-knock-offs/#comment-4250050)



                                                                   Exhibit B
    Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 23 of 45 PageID #: 102


                 Walmart will not allow an embargo on Chinese goods. The
           (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs
                 billionaires are making far too much money, don’t be fooled by
                 the  kabuki dance around US China trade. Working folks are being
                  (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                 manipulated by the international business interests, farming us
                 like  cows, reaping debt service and interest on resources owned
                  (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                 by the people.
                  (mailto:?subject=Check
                 It’s not Democrat versusout this article on Theit’s
                                               Republican,        Truth About Guns&body=Gun
                                                                     wealthy                Gear: Watch Out for Cheap Chinese Knock-Offs
                                                                              versus the rest
                 of us.
https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                 We pay taxes to buy the weapons used to secure the
                 multinational corporation’s resource theft throughout the world.
                 And they use American troops in 120 different countries to
                 secure their interests. Just ask general Smedley Butler about
                 working as a security guard for big business.
                 And always, it’s poor working folks who bear the nancial burden
                 and pay the blood price to secure the pro ts for the military
                 industrial complex.
                 As a great American philosopher once said “they draft the white
                 trash rst round here anyhow”
                 Reply (https://www.thetruthaboutguns.com/gun-gear-watch-
                 out-for-cheap-chinese-knock-offs/?
                 replytocom=4250050#respond)

                                 Geoff "I'm getting too old for this shit" PR says:
                                 May 6, 2019 at 14:32
                                 (https://www.thetruthaboutguns.com/gun-gear-watch-out-
                      for-cheap-chinese-knock-offs/#comment-4250072)


                      “Walmart will not allow an embargo on Chinese goods.”
                      Allow?
                      {Laughing hysterically}
                      You really don’t understand how thing work, do you?
                      Remove your head from you ass, son. We know you like the
                      smell, but you are in serious need of some education…



                                 jwm says:
                                 May 6, 2019 at 15:00
                                 (https://www.thetruthaboutguns.com/gun-gear-watch-out-
                      for-cheap-chinese-knock-offs/#comment-4250085)


                      You tards love you some smedley butler. He worked as an
                      o cer in the corps for how many decades? Did he once say
                      ‘this is a racket and immoral’ while an o cer in the corps?
                      He earned pay, bene ts and priviliges the enlisted don’t
                      have. He could resign at any time. An option the grunts don’t
                      have.
                      Only after he feathered his own nest did he speak out. His
                      retirement and bennies were secure. Did he once refuse to
                      cash a .gov check as a show of his moral outrage?




                                                                    Exhibit B
    Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 24 of 45 PageID #: 103


                       This cur that bit the hand of the master that fed him is who
           (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs
                       you tards love to quote. You guys love you some two faced,
                       dishonest folks.
                 (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                 (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                                neiowa says:
                                 May 6, 2019
                 (mailto:?subject=Check       at article
                                        out this 23:56 on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs
                                (https://www.thetruthaboutguns.com/gun-gear-watch-out-
https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                      for-cheap-chinese-knock-offs/#comment-4250368)


                      So speaks Miner the Marxist. Bernie (or the other 20
                      demtards) will just do it more betterer that Lenin, Uncle Joe,
                      Mao etc. Caus they got their commie BS in US grad school.



                                Ted says:
                                May 8, 2019 at 22:29
                                (https://www.thetruthaboutguns.com/gun-gear-watch-out-
                      for-cheap-chinese-knock-offs/#comment-4251424)


                      IIt’s not Democrat versus Republican, it’s wealthy versus the
                      rest of us.
                      no it is the employed working for a living vs the Democrat
                      party parasites.



                                TrueBornSonofLiberty says:
                                May 8, 2019 at 22:31
                                (https://www.thetruthaboutguns.com/gun-gear-watch-out-
                      for-cheap-chinese-knock-offs/#comment-4251427)


                      It’s the lthy, subhuman democrat terrorists vs Americans.




               pwrserge says:
               May 6, 2019 at 10:53 (https://www.thetruthaboutguns.com/gun-gear-
               watch-out-for-cheap-chinese-knock-offs/#comment-4249959)


     Just more proof that the NFA has to go. I can easily CNC / Laser cut / 3D
     print everything I need to make a Glock or AR giggle switch. More or less
     anyone with a desktop combo machine can. The designs are not
     mechanically complex and, realistically, low use suppressors are even
     easier. (Nobody cares if your ba es melt after a hundred rounds if all you
     have to do is punch out the material from the tube and just print new
     ba es.)




                                                                  Exhibit B
    Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 25 of 45 PageID #: 104


     Thankfully, with the advances of at home computer driven manufacturing,
          (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs
     the genie is out of the bottle. We’ll see how long it takes the law to catch
     up to the reality.
                 (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
               (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
     cheap-chinese-knock-offs/?replytocom=4249959#respond)

                    strych9 says: out this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs
                 (mailto:?subject=Check
                     May 6, 2019 at 16:08 (https://www.thetruthaboutguns.com/gun-gear-
https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                     watch-out-for-cheap-chinese-knock-offs/#comment-4250111)


           Fair point.
           The price on gas shielded laser cutters needs to come down a fair
           way to make this feasible for most people who would want to work
           with anything past steel, which is where you’re going with an AR.
           That said, if there’s demand it will happen to a large degree, though
           the price of argon (and probably CO² as well) will skyrocket that’s
           comparatively minor. A decent computer driven oxytorch based table
           cutter is 1/3rd of what it used to be. Still $10-$15K new depending on
           what you want, but well taken care of models can be had for the price
           of a used motorcycle, non-Harley, at this point.
           For a Glock though, that’s comparatively cheap.
           Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
           cheap-chinese-knock-offs/?replytocom=4250111#respond)

                          pwrserge says:
                          May 6, 2019 at 16:48
                          (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
                cheap-chinese-knock-offs/#comment-4250147)


                You can easily cut steel with diode lasers. Only consumable is
                electricity and the life of the diode. (Generally good for ~50k
                hours)
                Reply (https://www.thetruthaboutguns.com/gun-gear-watch-
                out-for-cheap-chinese-knock-offs/?
                replytocom=4250147#respond)

                                Geoff "I'm getting too old for this shit" PR says:
                                May 6, 2019 at 18:40
                                (https://www.thetruthaboutguns.com/gun-gear-watch-out-
                      for-cheap-chinese-knock-offs/#comment-4250212)


                      On a per-watt basis, aren’t CO2 IR lasers cheaper for
                      cutting?



                                pwrserge says:
                                May 7, 2019 at 11:14
                                (https://www.thetruthaboutguns.com/gun-gear-watch-out-
                      for-cheap-chinese-knock-offs/#comment-4250508)




                                                                  Exhibit B
    Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 26 of 45 PageID #: 105


                       Not really my area of expertise. I know the latest YVO4 and
           (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs
                         ber lasers have zero problems cutting sheet steel.
                       (Anything  thicker you’re better off with a CNC anyway.)
                 (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                 (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                 (mailto:?subject=Check out this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs

https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


               Newshawk says:
               May 6, 2019 at 10:54 (https://www.thetruthaboutguns.com/gun-gear-
               watch-out-for-cheap-chinese-knock-offs/#comment-4249960)


     While I agree with most of the article, and the misidenti cation of a Beretta
     as a Ruger, that item was a poster, not the actual rearm.
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4249960#respond)


               Sean G./The Rookie says:
               May 6, 2019 at 10:54 (https://www.thetruthaboutguns.com/gun-gear-
               watch-out-for-cheap-chinese-knock-offs/#comment-4249961)


     Mixed feelings about this story. The guy was cringe-level stoopid for
     thinking he’d get away with it, no question. But I happen to think the laws
     making it illegal for him to order those items are even stoopider.

     I wonder if they’ll start busting people who buy oil lters across state
     lines?
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4249961#respond)

                     Doesky2 says:
                     May 7, 2019 at 12:18 (https://www.thetruthaboutguns.com/gun-gear-
                     watch-out-for-cheap-chinese-knock-offs/#comment-4250540)


           If i’m on the jury he walks.
           Because Brennan, Clapper, Strouke, and Comey, and all the rest of the
           deep state.
           I’ll also lie like hell to get onto the jury.
           Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
           cheap-chinese-knock-offs/?replytocom=4250540#respond)




               (https://usconstitution.net/xconst_Am2.html)WI Patriot
               (https://usconstitution.net/xconst_Am2.html) says:
               May 6, 2019 at 11:00 (https://www.thetruthaboutguns.com/gun-gear-
     watch-out-for-cheap-chinese-knock-offs/#comment-4249963)




                                                                   Exhibit B
    Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 27 of 45 PageID #: 106


     Everyone knows that china is the land of pirated goods…anything, just
          (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs
     about anything can be had for a fraction of the price for the “real deal”, but
     comes at a(http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                   real cost of safety, and where gun parts are concerned, I’m not
     one to risk my, or anyone around me safety…
               (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4249963#respond)
                 (mailto:?subject=Check out this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs
                     TomC says:
https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                     May 6, 2019 at 12:38 (https://www.thetruthaboutguns.com/gun-gear-
                     watch-out-for-cheap-chinese-knock-offs/#comment-4250017)


           What most people complaining about Cheap Chinese Junk is that in
           far too many instances, those “fake” “knock-off” products come from
           the same factory that makes the “real” product or consist of
           components from the same suppliers that produce the components
           of the “real” product.
           This is NOT to say that these products are the same as the “real”
           product — and the “knock offs” are typically made without the quality
           control of the “real” product, sometimes the “knock offs” are actually
           QC rejects from the “real” product assembly line.
           Chinese factories making products for major companies have been
           known to run an occasional extra shift to crank out the same product
           ‘off the books’ for direct sale in competition with the “real” product.
           They have also been known to repackage and sell batches that were
           rejected by the major company QC inspectors.
           China is absolutely capable of producing top quality products (you
           might be surprised at some of the products made in China without
           mentioning that fact in their advertising or packaging). The usual
           problem with Chinese products is NOT the quality of the design or
           even the quality of assembly, but a total lack of Quality CONTROL. The
           entire concept of CQ is virtually unheard of in Chinese manufacturing.
           The top name brands that use Chinese factories generally have on-
           site staff of their own people to monitor production and conduct QC.
           Other companies rely on QC inspection of products at the point of
           acceptance (either in China or the US) — and of course there are
           (generally smaller) companies selling Chinese-manufactured products
           with a policy of simply replacing any product that the customer
           notices is defective (this is basically the strategy used by many US
            rms regardless of where the product is made, because replacing a
           few defective products is cheaper than ensuring the products aren’t
           defective in the rst place)
           Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
           cheap-chinese-knock-offs/?replytocom=4250017#respond)

                          Geoff "I'm getting too old for this shit" PR says:
                          May 6, 2019 at 13:16
                          (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
                cheap-chinese-knock-offs/#comment-4250036)




                                                                   Exhibit B
    Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 28 of 45 PageID #: 107


                 “Chinese factories making products for major companies have
           (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs
                 been known to run an occasional extra shift to crank out the
                 same     product ‘off the books’ for direct sale in competition with
                  (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                 the “real” product.”
                 (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                 Known    as a ‘Ghost Shift’…
                 Reply (https://www.thetruthaboutguns.com/gun-gear-watch-
                  (mailto:?subject=Check out this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs
                 out-for-cheap-chinese-knock-offs/?
https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                 replytocom=4250036#respond)




               GlockMeAmadeus says:
               May 6, 2019 at 11:02 (https://www.thetruthaboutguns.com/gun-gear-
               watch-out-for-cheap-chinese-knock-offs/#comment-4249964)


     Scored a Glock knockoff from that site for 49.00.
     Under the thick black Krylon you can just make out “Remington RP9.”
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4249964#respond)


               Timothy Toroian says:
               May 6, 2019 at 11:05 (https://www.thetruthaboutguns.com/gun-gear-
               watch-out-for-cheap-chinese-knock-offs/#comment-4249968)


     I don’t trust Chinese steel in knives let alone guns. I remember the soft
     Chinese M 14 receivers of the 80s. I order some things from China but
     nothing related to rearms or knives. The only clothing item I ever ordered
       t in a strange way so no more of that.
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4249968#respond)

                     (http://www.thetruthaboutguns.com)Dan Zimmerman
                     (http://www.thetruthaboutguns.com) says:
                     May 6, 2019 at 11:30 (https://www.thetruthaboutguns.com/gun-gear-
           watch-out-for-cheap-chinese-knock-offs/#comment-4249984)


           There are exceptions. There are very good Chinese OEM factories that
           put out excellent quality products. Take a look at Kizer knives some
           time. You’ll be amazed by their quality.
           Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
           cheap-chinese-knock-offs/?replytocom=4249984#respond)

                           dph says:
                           May 6, 2019 at 12:22
                           (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
                 cheap-chinese-knock-offs/#comment-4250009)


                 ….and at about the same cost of quality American made knives.



                                                                   Exhibit B
    Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 29 of 45 PageID #: 108


                I’ll stick with American made whenever I have a choice.
           (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs
                Reply (https://www.thetruthaboutguns.com/gun-gear-watch-
                out-for-cheap-chinese-knock-offs/?
                 (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                replytocom=4250009#respond)
                 (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                                Mark N. says:
                                 May 6, 2019
                 (mailto:?subject=Check       at article
                                        out this 12:53 on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs
                                (https://www.thetruthaboutguns.com/gun-gear-watch-out-
https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                      for-cheap-chinese-knock-offs/#comment-4250028)


                      I have a few pocket knives from a well known Oregon
                      company with Chinese made blades. I have no issue with
                      them. They are inexpensive, sharpen quickly to a razor’s
                      edge, and have a lifetime warranty against manufacturing
                      defects.



                                Erik Weisz says:
                                May 8, 2019 at 03:08
                                (https://www.thetruthaboutguns.com/gun-gear-watch-out-
                      for-cheap-chinese-knock-offs/#comment-4250904)


                      Sorry dude, but that’s BS. “Quality American made knives”
                      START around $100 – any cheaper and they either aren’t
                      really USA made, or aren’t any de nition of “quality” that I
                      know of. TOPS is probably the least expensive “quality”
                      American-made knife I can think of – all the others are WAY
                      more (but arguably not of any higher quality beyond the
                      steel used). CRKT and Kershaw both make very good knives,
                      with very good steels, in the very same Chinese factory. Cold
                      Steel, etc. ad nauseum – all Chinese made.
                      I have EDC’ed the same CRKT Ignitor T (still $29 at my local
                      Lowe’s) for several years now, and while I would prefer a
                      nice American assisted-folder (or automatic), I haven’t seen
                      anything better for under $250 IMO. I also EDC a TOPS/Al
                      Mar Sere, which I would call easily the best knife I have ever
                      owned.
                      I also EDC a stainless-steel ashlight I got through a group-
                      buy from China for $37 three years ago. It is still awless
                      and has capabilities STILL unmatched (93+ CRI and 1400+
                      lumens with no hotspot on a 13350 or 13650) by ANY
                        ashlight under $200-$300 made anywhere at all. I got my
                      wife one, also in stainless but ame-colored for just a little
                      bit more. There are some extremely high-quality items made
                      in China, made with manufacturing and quality equal to the
                      best in the world, and almost always signi cantly less
                      expensive. I de nitely prefer to buy American whenever
                      possible, but sometimes there is no such thing or it’s priced
                      beyond reason. My choice at the time was either ‘Chinese
                        ashlight’ or ‘useless ashlight’ – the only American-made
                        ashlights I know of are handmade collector-queens
                      (believe me, it’s a thing) for people with way more




                                                                  Exhibit B
    Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 30 of 45 PageID #: 109


                       disposable income than me.
           (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs
                       Anyway, try to buy an American-made cell phone – best I
                       could do was Finland. At least it’s not Chinese.
                 (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                 (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                 (mailto:?subject=Check out this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs

https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                     Conelrad says:
                     May 6, 2019 at 14:13 (https://www.thetruthaboutguns.com/gun-gear-
                     watch-out-for-cheap-chinese-knock-offs/#comment-4250059)


           Indeed. It’s worth noting that history can play into our modern day
           products. As you noted soft Chinese steel, and that’s very much
           historically correct. China has always produced soft steel just as
           Japan has always produced very strong steel. When buying products
           it’s worth looking at and there is a reason why some cultures, (Japan,
           Germany, US), typically produce better goods more e ciently.
           Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
           cheap-chinese-knock-offs/?replytocom=4250059#respond)

                          Dyspeptic Gunsmith says:
                          May 6, 2019 at 14:27
                          (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
                cheap-chinese-knock-offs/#comment-4250070)


                China killed millions of her own people in the “Great Leap
                Forward,” trying to become the equal of western steel-producing
                nations. The government tried to turn illiterate farmers into
                steelworkers, who then produced nothing but crap pig iron, and
                millions of people starved because the farmers should have been
                farming.
                One of the limiting factors in the production of gun barrels is the
                source for quality steel. There are very few out ts left producing
                “barrel quality” steel, and you have to buy said steel by the
                truckload.
                Reply (https://www.thetruthaboutguns.com/gun-gear-watch-
                out-for-cheap-chinese-knock-offs/?
                replytocom=4250070#respond)

                                Southern Cross says:
                                May 6, 2019 at 20:17
                                (https://www.thetruthaboutguns.com/gun-gear-watch-out-
                      for-cheap-chinese-knock-offs/#comment-4250271)


                      While Mao had lots of ideas, he was not good at logistics.
                      The back yard steel was supposed to be made from nothing.
                      No thought was made about supplying these furnaces with
                      iron ore and coking coal. Farmers melted their tools and
                      machinery. Doctors melted their surgical instruments. All to
                      make a metal so useless it was described as “dog turds”.
                      The real tragedy is this effort made the country worse off


                                                                   Exhibit B
    Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 31 of 45 PageID #: 110


                      than before.
           (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs


                 (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                                Gov. William J Le Petomane says:
                                May 6, 2019 at 21:10
                 (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                                (https://www.thetruthaboutguns.com/gun-gear-watch-out-
                      for-cheap-chinese-knock-offs/#comment-4250317)
                 (mailto:?subject=Check out this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs

https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                      It wasn’t just the logistics, Mao’s ideas sucked right out of
                      the box. But then what do you expect from a Marxist?




               palt says:
               May 6, 2019 at 11:06 (https://www.thetruthaboutguns.com/gun-gear-
               watch-out-for-cheap-chinese-knock-offs/#comment-4249969)


     To nd the Glock “auto sear” you have to type in “ ashlight parts”.
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4249969#respond)


               C.S. says:
               May 6, 2019 at 11:07 (https://www.thetruthaboutguns.com/gun-gear-
               watch-out-for-cheap-chinese-knock-offs/#comment-4249971)


     From a consumer protection perspective, why isn’t there more down about
     the website?
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4249971#respond)


               Dyspeptic Gunsmith says:
               May 6, 2019 at 11:09 (https://www.thetruthaboutguns.com/gun-gear-
               watch-out-for-cheap-chinese-knock-offs/#comment-4249974)


     This is what happens when you trade with communists.
     I really grow short of patience with people who think that trading with, and
     enriching, communists is ever a good idea. These people are called “free
     trade theorists” today.
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4249974#respond)

                     pwrserge says:
                     May 6, 2019 at 11:12 (https://www.thetruthaboutguns.com/gun-gear-
                     watch-out-for-cheap-chinese-knock-offs/#comment-4249976)




                                                                   Exhibit B
    Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 32 of 45 PageID #: 111


           Free trade extremists fail to grasp the difference between free internal
           (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs
           markets and free international markets. Free internal markets are an
           absolute    necessity for a free state. Free international markets is how
                  (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
           you get things like the Opium Wars.
           Reply(http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                 (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
           cheap-chinese-knock-offs/?replytocom=4249976#respond)
                 (mailto:?subject=Check out this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs

https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                (http://mlxxxtimislegioix@gmail.wordpress.com)Hummm
                (http://mlxxxtimislegioix@gmail.wordpress.com) says:
                May 6, 2019 at 11:22 (https://www.thetruthaboutguns.com/gun-gear-
                watch-out-for-cheap-chinese-knock-offs/#comment-4249979)


                Which Opium War? First one started in 1644…
                Reply (https://www.thetruthaboutguns.com/gun-gear-watch-
                out-for-cheap-chinese-knock-offs/?
                replytocom=4249979#respond)

                                pwrserge says:
                                May 6, 2019 at 12:15
                                (https://www.thetruthaboutguns.com/gun-gear-watch-out-
                      for-cheap-chinese-knock-offs/#comment-4250006)


                      You’re mistaking the start of the Qing dynasty with the
                      “opening” of international “free trade” between Imperial
                      China and England in the mid-1800s. Where the English
                      “freely” traded opium to Chinese buyers in exchange for
                      Chinese products while in the process destroying Chinese
                      society. (Also one of my favorite arguments against drug
                      legalization.)



                                (http://Mlxxxtimislegioix@gmail.com)Hummm
                                (http://Mlxxxtimislegioix@gmail.com) says:
                                May 6, 2019 at 12:41
                      (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
                      cheap-chinese-knock-offs/#comment-4250018)


                      First act of smuggling into the United States of Opium took
                      place through the Port of San Francisco in 1870, and the US
                      Government was the customer…



                                pwrserge says:
                                May 6, 2019 at 13:05
                                (https://www.thetruthaboutguns.com/gun-gear-watch-out-
                      for-cheap-chinese-knock-offs/#comment-4250034)


                      Pretty sure smuggling on the east coast long predates the
                      formation of the United States and continued right through
                      to fairly modern times.


                                                                   Exhibit B
    Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 33 of 45 PageID #: 112


           (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs


                 (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                       (http://mlxxxtimislegioix@gmail.wordpress.com)Hummm
                 (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                      (http://mlxxxtimislegioix@gmail.wordpress.com) says:
                 (mailto:?subject=Check out this
                      May 6, 2019 at 14:36       article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs
                                             (https://www.thetruthaboutguns.com/gun-
                      gear-watch-out-for-cheap-chinese-knock-offs/#comment-4250076)
https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                      As I recall, though the Declaration of Independence was in
                      July of 1775, the United States was the United States before
                      1783. Prior to that the American “Colonies” were still part of
                      Great Britain, and ALL smuggling were either by the French
                      or by Spain. Which in the latter case were still in control on
                      Mexico…



                                Conelrad says:
                                May 6, 2019 at 14:18
                                (https://www.thetruthaboutguns.com/gun-gear-watch-out-
                      for-cheap-chinese-knock-offs/#comment-4250066)


                      While what happened to China is a very argument in favor of
                      not legalizing drugs, it also holds true that any given
                      government cannot effectively control drugs or enforce
                      prohibition. The most effective way to curb a societies
                      appetite for drugs and alcohol isn’t through state power, but
                      actually child rearing and a strong moral value system in
                      place. Or as it’s often said, “it starts in the home.”




                      (http://mlxxxtimislegioix@gmail.wordpress.com)Hummm
                      (http://mlxxxtimislegioix@gmail.wordpress.com) says:
                      May 6, 2019 at 14:38 (https://www.thetruthaboutguns.com/gun-
                      gear-watch-out-for-cheap-chinese-knock-offs/#comment-4250077)


                      In the last 243 years, how has you’re perception of American
                      Child Rearing worked out so far…



                                jwm says:
                                May 6, 2019 at 15:06
                                (https://www.thetruthaboutguns.com/gun-gear-watch-out-
                      for-cheap-chinese-knock-offs/#comment-4250088)


                      Hummer. Long time since your trollness was around here.

                      American kids? The US is the best country in the world. You
                      furren trolls are just jealous.




                                                                   Exhibit B
   Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 34 of 45 PageID #: 113


                               pwrserge says:
          (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs
                               May 6, 2019 at 16:51
                               (https://www.thetruthaboutguns.com/gun-gear-watch-out-
                (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                     for-cheap-chinese-knock-offs/#comment-4250150)

                (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                     Conelrad
                (mailto:?subject=Check out this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs
                       To be fair, the Chinese had very few problems before the
                       British Navy started escorting entire cargo ships stacked
https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                       with opium into their ports.




                         Gov. William J Le Petomane says:
                         May 6, 2019 at 17:26
                         (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
               cheap-chinese-knock-offs/#comment-4250172)


               Free trade extremists fail to grasp the fact that there is not and
               never has been such a thing as free trade anywhere on earth. We
               have low tariffs on Chinese goods while they simply refuse to
               allow most of our products into their country and they steal a half
               a billion dollars from us every year – not free trade. Canada was
               part of a thing called the North American Free Trade Agreement
               but they slapped a 270% tariff on our dairy products – not free
               trade. The EU taxes our auto imports at 4 times the rate we tax
               theirs – not free trade. There is no such thing as free trade.
               Reply (https://www.thetruthaboutguns.com/gun-gear-watch-
               out-for-cheap-chinese-knock-offs/?
               replytocom=4250172#respond)




              Shire-man says:
              May 6, 2019 at 11:11 (https://www.thetruthaboutguns.com/gun-gear-
              watch-out-for-cheap-chinese-knock-offs/#comment-4249975)


     He may be stupid for his actions but the people who wrote, passed and
     support theses laws are even moreso.
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4249975#respond)


              Moltar says:
              May 6, 2019 at 11:20 (https://www.thetruthaboutguns.com/gun-gear-
              watch-out-for-cheap-chinese-knock-offs/#comment-4249978)


     Thank God the idiot didn’t actually install any of those parts or use those
     suppressors. The story could have turned out much worse for him and
     anyone close to him at the range when he let loose with his wish modded
     Glock.


                                                                  Exhibit B
    Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 35 of 45 PageID #: 114


     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
          (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs
     cheap-chinese-knock-offs/?replytocom=4249978#respond)
                 (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                     glocksgoboom says:
                     May 6, 2019 at 13:20 (https://www.thetruthaboutguns.com/gun-gear-
                 (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                     watch-out-for-cheap-chinese-knock-offs/#comment-4250043)

                 (mailto:?subject=Check out this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs
           YEAH!!
https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
           It’s not like glocks need any help to go KABOOM!
           Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
           cheap-chinese-knock-offs/?replytocom=4250043#respond)




               Matt H says:
               May 6, 2019 at 11:49 (https://www.thetruthaboutguns.com/gun-gear-
               watch-out-for-cheap-chinese-knock-offs/#comment-4249990)


     I want to know why he talked to police.. A lawyer could have explained
     away most of this stuff in court. Just because it could work doesn’t mean
     that is what it was for… I think the government would have to prove intent.
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4249990#respond)

                     Jedi Wombat says:
                     May 6, 2019 at 11:56 (https://www.thetruthaboutguns.com/gun-gear-
                     watch-out-for-cheap-chinese-knock-offs/#comment-4249993)


           No Sir, they would then get you for “construcrive posession”. It’s
           garbage, but thats how they would nail you.
           Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
           cheap-chinese-knock-offs/?replytocom=4249993#respond)

                          Matt H says:
                          May 6, 2019 at 16:46
                          (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
                cheap-chinese-knock-offs/#comment-4250144)


                Then having a oil lter or a piece of metal could count as
                constructive possession. The gray area of constructive
                possession would need to be proved would it not? Again I think a
                lawyer and a closed trap could have solved a lot of this guys
                problems….
                Reply (https://www.thetruthaboutguns.com/gun-gear-watch-
                out-for-cheap-chinese-knock-offs/?
                replytocom=4250144#respond)

                                CC Coleman says:
                                August 16, 2019 at 05:26
                                (https://www.thetruthaboutguns.com/gun-gear-watch-out-
                      for-cheap-chinese-knock-offs/#comment-4313189)




                                                                   Exhibit B
    Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 36 of 45 PageID #: 115


                        It sounds like the Feral Feds had a Hard On for him before
           (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs
                        this. Was he being watched because he said something they
                        did not like? Boasting about his new FILTER coming in the
                  (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                        mail? Telling Friends that were not his friends about the new
                        Website he found that he could order ANYTHING from?
                  (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                        Between them watching Social Media and Con dential
                        Informants behind
                  (mailto:?subject=Check      every
                                         out this     bush
                                                  article     to catch
                                                          on The        the next
                                                                 Truth About     Walter White
                                                                             Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs
                        type… Meanwhile if the guy was buying a Fake Rolex
https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                        everything would have been peachy with the Feral Feds.




               DrDKW says:
               May 6, 2019 at 11:56 (https://www.thetruthaboutguns.com/gun-gear-
               watch-out-for-cheap-chinese-knock-offs/#comment-4249992)


     So what’s the point? Is it illegal to buy and possess counterfeit items, or
     just to sell them?
     Was he arrested for buying gun parts from China, or for illegal possession
     of State or Federally regulated items, regardless of where they come from?
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4249992#respond)


               Vlad Tepes says:
               May 6, 2019 at 12:01 (https://www.thetruthaboutguns.com/gun-gear-
               watch-out-for-cheap-chinese-knock-offs/#comment-4249997)


     This the usual xenophobic Right Wing Hate article. Not that what was
     published is necessarily untrue rather it is what was NOT REPORTED.
     Example, from my own experience. I ordered some ip up see through
     scope caps for $2.00 and they paid the shipping all the way from China. I
     thought this cannot be true but what the hell I will only lose $2.00. I ended
     up getting the best made scope caps I ever bought in my life and far
     superior than some of the junk I had bought in the past that was American
     made. I immediately order a few more sets because when you nd a good
     deal they usually get more expensive when people nd out how good they
     are.
     China is a big country and not everything they make is junk. As a matter of
     face most Japanese scopes and optical equipment including Nikon,
     Cannon etc etc now have Chinese made lens even though the company is
     technically still owned by the Japanese. For the last 60 some years that I
     know off major brand scope companies like Weaver, Zeis, Schmidt and
     Bender, Leupold and Bausch & Lomb and Red eld bought Japanese lens,
     today the companies still in business buy Chinese lenses so the next time
     some back woods moron says buy American made Scopes like Leupold
     tell the idiot they probably have the latest made batch of Chinese lens in




                                                                  Exhibit B
    Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 37 of 45 PageID #: 116


     them. The March scopes that are stamped made in Japan and cost
         (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs
     upwards of $2,000 to $3,0000 depending on the model also have Chinese
     made lenses    in them.
                (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
      I once bought a Korean made car and people warned me it would be junk. I
      researched(http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                    it and found the Japanese actually owned the company,
      (Hyundai ) and it turned out to be the most reliable car I ever owned with
                  (mailto:?subject=Check
      very low maintenance.       A friendoutofthis article
                                                 mine    hadonaThe Truth About
                                                                similar        Guns&body=Gun
                                                                         experience  with hisGear: Watch Out for Cheap Chinese Knock-Offs
      new Hyundai car. No problems, he loves it.
https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
     I once had the rare opportunity to examine “in person” a collection of
     Chinese made pistols, some of which were knock offs of German and
     Belgium made guns, some of which were a conglomeration of Europeans
     designs and some that were of original Chinese design. They ranged from
     junk to very well made depending on which Chinese Company had made
     them. To say the designs were interesting and even innovative would be an
     understatement.
     A decade or so ago I examined a modern day knock off reproduction of the
     .45 ACP Chinese Broomhandle Pistol which was originally made in China
     and known as the Box Cannon. These recently made guns were not junk
     and I now deeply regret not buying one as they are now no longer imported
     and are expensive collectors items. I wish they had also made the .45 acp
     Luger, they missed out on a great marketing opportunity.
     Also about a decade ago the Chinese made a low cost knock off of the
     Remington 870 shotgun and was sued successfully by Remington. The
     lucky people who snapped them up have had no problems with them and
     now they are no longer imported either. A friend of mine had one and when
     he offered it to me I grabbed it at a give away price and it proved to be a
     very good shotgun indeed.
     I have a Chinese knock off gun of the FN .22 Automatic, its not as well
     made as the original FN or Japanese made guns but it is serviceable. Also
     my Japanese made Browning guns have fantastic workmanship in them
     and every bit as good as the much coveted FN made guns.

     I have an American made Browning 9mm BDM that was made in the U.S,
     its crudely made and no where near the workmanship of Japanese made
     Browning guns.
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4249997#respond)

                     pwrserge says:
                     May 6, 2019 at 12:35 (https://www.thetruthaboutguns.com/gun-gear-
                     watch-out-for-cheap-chinese-knock-offs/#comment-4250013)


           There’s a difference between reputable companies who use Chinese
           suppliers and y by night junk peddlers who hock garbage on shady
           websites. The former have extensive QC processes ensuring that the
           parts they get actually meet the quality standards they’re looking for.
           The latter only care about turning out a few million bits of cheap
           plastic garbage, hocking said garbage on a website for a quick buck,
           then shutting down their company and production fast enough that
           when their angry customers gure out that their product is garbage,
           there’s nothing they can do about it.



                                                                    Exhibit B
   Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 38 of 45 PageID #: 117


          Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
          (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs
          cheap-chinese-knock-offs/?replytocom=4250013#respond)
                (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)

                   Dyspeptic Gunsmith says:
                (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                    May 6, 2019 at 14:22 (https://www.thetruthaboutguns.com/gun-gear-
                   watch-out-for-cheap-chinese-knock-offs/#comment-4250068)
                (mailto:?subject=Check out this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs

           I’ve had those ChiCom knock-off 870’s in my shop. They’re utter crap.
https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
          The metal in them has plenty of aws, and the construction is… to call
          it “slipshod” would be paying it high praise.
          Every owner who has brought me one, hoping I could “ x it cheap” is
          told the same thing: “Put this one into your closet, and go buy another
          one. That way, you have enough parts to maybe keep one of them
          working.”
          We won’t even start on the M14 clones…
          Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
          cheap-chinese-knock-offs/?replytocom=4250068#respond)




              Political gristle says:
              May 6, 2019 at 12:08 (https://www.thetruthaboutguns.com/gun-gear-
              watch-out-for-cheap-chinese-knock-offs/#comment-4250001)


     Hey guys! Check out my new Glok 7 .9mm
     From China, the slide is made from the same material, ceramic insulators
     that were used on telegraph lines from the 1860’s, it was only $49.99
     Can’t wait to go to the range to try it out
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4250001#respond)


              Dude says:
              May 6, 2019 at 12:33 (https://www.thetruthaboutguns.com/gun-gear-
              watch-out-for-cheap-chinese-knock-offs/#comment-4250012)


     It isn’t just shady sites like Wish. People have been getting knockoffs from
     Amazon as well.
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4250012#respond)

                   pwrserge says:
                   May 6, 2019 at 12:36 (https://www.thetruthaboutguns.com/gun-gear-
                   watch-out-for-cheap-chinese-knock-offs/#comment-4250015)


          One of the many reasons to check the seller on Amazon before you
          buy. Most reputable companies have Amazon stores which make their
          products easy to tell apart from low-cost knockoffs.
          Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
          cheap-chinese-knock-offs/?replytocom=4250015#respond)



                                                                  Exhibit B
    Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 39 of 45 PageID #: 118


                           TomC says:
           (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs
                           May 6, 2019 at 12:52
                           (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
                 (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                 cheap-chinese-knock-offs/#comment-4250027)

                 (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                 Buying anything on Amazon is like entering a ra e. You may get
                 what   you thought you
                  (mailto:?subject=Check outordered    from
                                             this article     theTruth
                                                          on The   company    you thought you
                                                                       About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs
                 ordered it from. Or you may get the “same” product from a totally
https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                 different supplier thanks to the “Ful lled By Amazon” program. Or
                 you may get a product that had been previously sold on Amazon,
                 returned by the purchaser, and put back in stock for sale as new
                 (what do you think Amazon does with all those easy returns).
                 The trick to buying from Amazon is to recognize that you may get
                 complete garbage that you will need to return (sometimes more
                 than once) before you get an acceptable product.
                 Reply (https://www.thetruthaboutguns.com/gun-gear-watch-
                 out-for-cheap-chinese-knock-offs/?
                 replytocom=4250027#respond)

                                pwrserge says:
                                May 6, 2019 at 12:58
                                (https://www.thetruthaboutguns.com/gun-gear-watch-out-
                      for-cheap-chinese-knock-offs/#comment-4250030)


                      Interesting… I’ve never had that problem. Maybe I’m just
                      lucky or maybe I just don’t buy stuff on Amazon that is likely
                      to be returned.




                           Dyspeptic Gunsmith says:
                           May 6, 2019 at 14:24
                           (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
                 cheap-chinese-knock-offs/#comment-4250069)


                 Excellent advice. I’ve seen people get counterfeit Starrett
                 measurement instruments from Amazon because they didn’t
                 check out the seller closely enough.
                 Reply (https://www.thetruthaboutguns.com/gun-gear-watch-
                 out-for-cheap-chinese-knock-offs/?
                 replytocom=4250069#respond)




               former water walker says:
               May 6, 2019 at 13:18 (https://www.thetruthaboutguns.com/gun-gear-
               watch-out-for-cheap-chinese-knock-offs/#comment-4250041)




                                                                   Exhibit B
    Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 40 of 45 PageID #: 119


     Ehhh…and I get lambasted because I don’t buy chit on Amazon or the
          (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs
     interwebz. I’ll keep buying from local sellers and my Mexican-American
     mechanic (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                 & tire seller. And I gotta’ guy for damn near everything I need or
     do…NO empathy.
               (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4250041#respond)
                 (mailto:?subject=Check out this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs

https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
               James Brown says:
               May 6, 2019 at 13:34 (https://www.thetruthaboutguns.com/gun-gear-
               watch-out-for-cheap-chinese-knock-offs/#comment-4250049)


     Yes, you have to know the law. But there’s no way I’m paying the price for a
     real Eotech to put on a kids airsoft.
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4250049#respond)

                     Jim from LI says:
                     May 6, 2019 at 14:01 (https://www.thetruthaboutguns.com/gun-gear-
                     watch-out-for-cheap-chinese-knock-offs/#comment-4250057)


           Pardon my ignorance, but how much noise does an airsoft make that
           it would bene t from a suppressor?
           Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
           cheap-chinese-knock-offs/?replytocom=4250057#respond)

                          KenW says:
                          May 6, 2019 at 15:31
                          (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
                cheap-chinese-knock-offs/#comment-4250098)


                I have Beeman break action Air Ri e that sounds like a .22 when
                  red with some types of pellets. Since it’s the sound made when
                the projectile that is going faster than the speed of sound exits
                the barrel no suppressor is going to solve it.
                Suppressors for Air Ri es and BB Guns are for looks.
                Reply (https://www.thetruthaboutguns.com/gun-gear-watch-
                out-for-cheap-chinese-knock-offs/?
                replytocom=4250098#respond)




               Hannibal says:
               May 6, 2019 at 14:17 (https://www.thetruthaboutguns.com/gun-gear-
               watch-out-for-cheap-chinese-knock-offs/#comment-4250063)


     “Roberts told investigators that the suppressors he built didn’t work. Did he
     really think they’d test his cans to see, or that it would make any
     difference?”




                                                                   Exhibit B
    Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 41 of 45 PageID #: 120


     They will test them and it will make a difference. It’s necessary under the
          (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs
     elements of the crime. If it actually does not reduce the report of a shot (or
     can’t t any(http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                    rearm) it can’t be a silencer under federal law. Now, NY law
     might be a different story, who knows…
               (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4250063#respond)
                 (mailto:?subject=Check out this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs

https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
               Adam says:
               May 6, 2019 at 17:00 (https://www.thetruthaboutguns.com/gun-gear-
               watch-out-for-cheap-chinese-knock-offs/#comment-4250156)


     I thought this was an article about Sig accessories.
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4250156#respond)


               Docduracoat says:
               May 6, 2019 at 17:10 (https://www.thetruthaboutguns.com/gun-gear-
               watch-out-for-cheap-chinese-knock-offs/#comment-4250163)


     There is no reason all the manufacturing can’t be moved to another low
     cost country with good ports.
     Vietnam comes to mind.
     There is no reason entire factories couldn’t be moved to Central America.
     Giving the people jobs would also cut down on the caravan illegal
     migration.
     All it would need is tariffs on China and trade agreements with Guatemala.
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4250163#respond)


               GlockMeAmadeus says:
               May 6, 2019 at 17:37 (https://www.thetruthaboutguns.com/gun-gear-
               watch-out-for-cheap-chinese-knock-offs/#comment-4250178)


     Reminds you of that old adage:
     “If you want authentic pizza, youre gonna have to eat some sweaty guys
     arm hairs.”
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4250178#respond)


               possum, destroyer of arachnids says:
               May 7, 2019 at 02:37 (https://www.thetruthaboutguns.com/gun-gear-
               watch-out-for-cheap-chinese-knock-offs/#comment-4250386)


     Hooooo Haaaaa, got busted buying sht off the internet, well who would
     have guessed that could every happen.
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4250386#respond)




                                                                   Exhibit B
    Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 42 of 45 PageID #: 121


                     CC Coleman says:
           (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs
                     August 16, 2019 at 05:34 (https://www.thetruthaboutguns.com/gun-
                     gear-watch-out-for-cheap-chinese-knock-offs/#comment-4313191)
                 (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


           Yes. You   can import the wrong type of fruit, buy Night Vision
                 (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
           equipment from overseas, or export certain military uniform items
           that are  legal here and get
                 (mailto:?subject=Check outbusted    foron
                                            this article Bullshit byAbout
                                                           The Truth an over zealous nutGear: Watch Out for Cheap Chinese Knock-Offs
                                                                          Guns&body=Gun
           job Prosecutor.
https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
           Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
           cheap-chinese-knock-offs/?replytocom=4313191#respond)




               Ozzallos says:
               May 8, 2019 at 20:05 (https://www.thetruthaboutguns.com/gun-gear-
               watch-out-for-cheap-chinese-knock-offs/#comment-4251341)


     Ah, the “all teh gear you buy has to be tier 0 operator quality!” crowd. No,
     somtimes i want to buy shit for cheap because shits gonna get beat up
     and its still cheaper to buy ve of them if the other breaks.
     I have serious gear. But play guns dont need super premium plastic buis or
     premo lights.
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4251341#respond)


               Greg says:
               May 8, 2019 at 21:43 (https://www.thetruthaboutguns.com/gun-gear-
               watch-out-for-cheap-chinese-knock-offs/#comment-4251401)


     There’s no Drarer in Utah but there is a Draper, which is where the state
     prison is located.
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4251401#respond)


               enuf says:
               November 5, 2019 at 21:48 (https://www.thetruthaboutguns.com/gun-
               gear-watch-out-for-cheap-chinese-knock-offs/#comment-4370859)


     From the WGN news report:
     ———————————————–
     But o cials said they don’t know of a shooting where one was used,
     though that’s the fear.
     “All it could do is just harm more and more people,” Cook County Sheriff
     Tom Dart said.
     ———————————————–
     No, it cannot do anything at all. A human person must do something.
     Something illegal and violent. This banned device, which every American is
     born with the right to own if they so desire, cannot hurt anybody.
     Not by itself, not remotely possible.



                                                                  Exhibit B
    Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 43 of 45 PageID #: 122


     Ignorant Hoplophobes!!!
           (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4370859#respond)
               (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


                 (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
               (https://www.thetruthaboutguns.com/)jeromebill7718
               (https://www.thetruthaboutguns.com/)             says:About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs
                 (mailto:?subject=Check out this article on The Truth
               November 6, 2019 at 07:24 (https://www.thetruthaboutguns.com/gun-
https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
     gear-watch-out-for-cheap-chinese-knock-offs/#comment-4371017)


     Say fucking Oregon one more fucking time muthafucka!
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4371017#respond)


               Tom Thoelke says:
               December 4, 2019 at 21:47 (https://www.thetruthaboutguns.com/gun-
               gear-watch-out-for-cheap-chinese-knock-offs/#comment-4392026)


     Quality, reliability, dependability huh. Do you think Leupold and EoTech
     build their own circuit boards and internal electronics? The answer is NO.
     They don’t get them from Japan either. Those would be much more
     expensive and cut into their pro t margin. Their electronic components
     come from China. On top of that aircraft grade aluminum is the same no
     matter where you get it. The Chinese may not have the same QC standards
     as the American companies but I’m pretty sure if you weren’t so afraid to
     test their merchandise you’d probably nd out they match up fairly evenly.
     That’s why Norinco and Polytech M14’s are banned here in the USA. It’s all
     about the money. Make too good a copy especially of a rearm or
     accessory manufactured by a well connected and deep pocketed company
     and you get banned or the Government stormtroopers come beating down
     your door. By well connected and deep pocketed I mean the companies
     who offer the biggest bribes and grease the gears of capitalism and
     democracy.
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
     cheap-chinese-knock-offs/?replytocom=4392026#respond)


               Robert Deskins says:
               December 9, 2019 at 21:50 (https://www.thetruthaboutguns.com/gun-
               gear-watch-out-for-cheap-chinese-knock-offs/#comment-4395590)


     Don’t listen to this guy about Chinese clone knives, if you want well made
     clones, with good materials you can buy them from China.
     The good clones will cost between 50 – 300 dollars, I have 2 and they are
     fantastic. When using an established design and mass production with
     computer aided machines and & far less money for payroll they CAN sell
     good knives cheap cause you don’t have to pay for the brand name.
     Also, Benchmade is an asshole company that copy righted the word “Bali-
     Song” and then proceeded to sue every small business knife maker they
     could nd using the traditional name balisong for knives they were selling
     and, their knives are garbage.
     If you want a decent auto without spending too much money get a Paragon


                                                                  Exhibit B
    Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 44 of 45 PageID #: 123


     or a Piranha if you got money get a Microtech or a Gavin Hawk Dead Lock-
          (https://www.thetruthaboutguns.com/) G un G ea r : Wa tc h Out f or C he a p C hi ne s e K no ck -Of fs
     The Dead Lock is D.A. OTF with 0, absolutely 0, blade play……. This knife is
     so innovative    the lock is in the blade!
                 (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
     Reply (https://www.thetruthaboutguns.com/gun-gear-watch-out-for-
               (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
     cheap-chinese-knock-offs/?replytocom=4395590#respond)

                 (mailto:?subject=Check out this article on The Truth About Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs

                                   WRITE A COMMENT
https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)


     Your email address will not be published. Required elds are marked *

     Comment




     Name *




     Email *




     Website



       Save my name, email, and website in this browser for the next time I comment.

       Notify me of follow-up comments by email.

       Notify me of new posts by email.


      POST COMMENT




                                                    Resources & Links
                                                                                                     Email
                                                    ABOUT US            CORRECTIONS POLICY
                                                    (HTTPS://WWW.THETRUTHABOUTGUNS.COM/ABOUT/)
                                                                        (HTTPS://WWW.THETRUTHABOUTGUNS.COM/CORRECTIONS-
                                                                        POLICY/)             SUBSCRIBE




                                                                    Exhibit B
   Case: 4:19-cr-00562-CDP Doc. #: 41-2 Filed: 02/27/20 Page: 45 of 45 PageID #: 124


                                                  ADVERTISE              PRIVACY POLICY
           (https://www.thetruthaboutguns.com/) G(HTTPS://WWW.THETRUTHABOUTGUNS.COM/ADVERTISE-
                                                  un G ea r : Wa tc h Out
                                                                                               š
                                                                           f or C he a p C hi ne s e K no ck -Of fs
                                                                       (HTTPS://WWW.THETRUTHABOUTGUNS.COM/TTAG-
                                                  ON-TTAG/)              PRIVACY-POLICY/)      (https://www.facebook.com/thetruthaboutguns/)
                                                                                               ™ (https://twitter.com/guntruth)
                 (http://www.facebook.com/sharer.php?u=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                                                  CONTACT US             RSS FEED
                                                  (HTTPS://WWW.THETRUTHABOUTGUNS.COM/CONTACT-
                                                                                                  (https://www.instagram.com/guntruth/)
                                                                         (HTTP://WWW.THETRUTHABOUTGUNS.COM/FEED/)
                 (http://twitter.com/home/?status=https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
                                                   US/)
                                                                         WRITE FOR US
     (https://www.thetruthaboutguns.com)
                                                     DO on
                 (mailto:?subject=Check out this article NOT SELL
                                                           The    MYAbout
                                                               Truth PERSONAL
                                                                           (HTTPS://WWW.THETRUTHABOUTGUNS.COM/WRITE-
                                                                              INFORMATION
                                                                          Guns&body=Gun Gear: Watch Out for Cheap Chinese Knock-Offs
     ©COPYRIGHT 2020, THETRUTHABOUTGUNS.COM       (HTTPS://WWW.THETRUTHABOUTGUNS.COM/DO-
                                                                      FOR-US/)
https://www.thetruthaboutguns.com/gun-gear-watch-out-for-cheap-chinese-knock-offs/)
      ALL RIGHTS RESERVED.                        NOT-SELL-MY-PERSONAL-INFORMATION/)




                                                                  Exhibit B
